[Cite as State v. Godsey, 2022-Ohio-3871.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 1-22-25

        v.

DRAYVONTE M. GODSEY,                                      OPINION

        DEFENDANT-APPELLANT.




                   Appeal from Allen County Common Pleas Court
                           Trial Court No. CR 2018 0468

                                      Judgment Affirmed

                           Date of Decision: October 31, 2022




APPEARANCES:

        Thomas J. Lucente, Jr. for Appellant

        Jana E. Emerick for Appellee
Case No. 1-22-25


ZIMMERMAN, P.J.

          {¶1} Defendant-appellant, Drayvonte M. Godsey (“Godsey”), appeals the

judgment entry of sentencing of the Allen County Court of Common Pleas. For the

reasons that follow, we affirm.

          {¶2} This case stems from a traffic stop in Lima, Allen County, Ohio,

wherein Godsey (a passenger in the vehicle) was found in possession of drugs and

a gun.1

          {¶3} On November 15, 2018, the Allen County Grand Jury indicted Godsey

on: Count One for possession of heroin in violation of R.C. 2925.11(A), (C)(6)(a),

a fifth-degree felony; Count Two for aggravated possession of drugs in violation of

R.C. 2925.11(A), (C)(1)(a), a fifth-degree felony; and Count Three for possession

of cocaine in violation of R.C. 2925.11(A), (C)(4)(a), a fifth-degree felony. On

November 28, 2018, Godsey appeared for arraignment and entered pleas of not

guilty.

          {¶4} On March 13, 2020, Godsey withdrew his pleas of not guilty and

entered guilty pleas, under a written-plea agreement. Specifically, in exchange for

his guilty pleas to the indictment in case number CR 2018 0468 (hereafter “0468”),

the State agreed to dismiss all counts related to case number CR 2018 0372




1
 Godsey was indicted on gun-related charges in case number CR 2018 0372 arising out of the same facts
and circumstances herein. However, that record is not before us on appeal.

                                                -2-
Case No. 1-22-25


(hereafter “0372”). The trial court accepted Godsey’s guilty pleas and dismissed

case number 0372.

       {¶5} On June 10, 2020, the trial court ordered Godsey to a three-year term

of community control under each count in case number 0468.

       {¶6} On February 24, 2022, the State filed a motion for revocation of

Godsey’s community control because Godsey failed to report for his intensive-

probation-supervision appointments. On March 7, 2022, the trial court determined

that Godsey violated the terms and conditions of his community control.

       {¶7} Then, on April 4, 2022, the trial court terminated Godsey from

community control and sentenced him to 9-month prison terms on Counts One,

Two, and Three. Next, the trial court ordered the prison term under Count One to

be served consecutively to Count Two and that Counts One and Two be run

concurrently to Count Three for an aggregate sentence of 18 months. Godsey

received 166 days jail-time credit in the instant case.

       {¶8} Godsey filed a timely notice of appeal and raises one assignment of

error for our review.

                               Assignment of Error

       The Trial Court Committed Plain Error When It Failed To Grant
       The Proper Number Of Days Of Jail-Time Credit.

       {¶9} In his assignment of error, Godsey argues that the trial court erred by

failing to give him the proper jail-time credit. Specifically, Godsey asserts that he

                                         -3-
Case No. 1-22-25


is entitled to receive credit for additional jail time calculated under the case that was

dismissed arising from the same facts and circumstances as his conviction case.

                                  Standard of Review

       {¶10} Under R.C. 2953.08(G)(2), an appellate court may reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

¶ 1. Clear and convincing evidence is that “‘which will produce in the mind of the

trier of facts a firm belief or conviction as to the facts sought to be established.’” Id.

at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three of the

syllabus.

                                        Analysis

       {¶11} Initially, we note that there were no terms in the plea agreement

addressing jail-time credit. Consequently, we review the statutory scheme to

determine what jail-time credit, Godsey is entitled to receive. Importantly, R.C.

2967.191 governs a criminal defendant’s entitlement to jail-time credit, and states

in its pertinent parts:

       (A) The department of rehabilitation and correction shall reduce the
       prison term of a prisoner, as described in division (B) of this section,
       by the total number of days that the prisoner was confined for any
       reason arising out of the offense for which the prisoner was convicted
       and sentenced, including confinement in lieu of bail while awaiting
       trial, confinement for examination to determine the prisoner’s

                                           -4-
Case No. 1-22-25


      competence to stand trial or sanity, confinement while awaiting
      transportation to the place where the prisoner is to serve the prisoner’s
      prison term, as determined by the sentencing court under division
      (B)(2)(g)(i) of section 2929.19 of the Revised Code, and confinement
      in a juvenile facility. The department of rehabilitation and correction
      also shall reduce the stated prison term of a prisoner or, if the prisoner
      is serving a term for which there is parole eligibility, the minimum
      and maximum term or the parole eligibility date of the prisoner by the
      total number of days, if any, that the prisoner previously served in the
      custody of the department of rehabilitation and correction arising out
      of the offense for which the prisoner was convicted and sentenced.

      (B) The reductions described in division (A) of this section shall be
      made to the following prison terms, as applicable:

      (1) The definite prison term of a prisoner serving a definite prison
      term as a stated prison term;

      (2) The minimum and maximum term of a prisoner serving a non-
      life felony indefinite prison term as a stated prison term;

      (3) The minimum and maximum term or the parole eligibility date
      of a prisoner serving a term for which there is parole eligibility.

(Emphasis added.) R.C. 2967.191(A)-(B). Put more plainly–under R.C. 2967.191,

a criminal defendant is entitled to jail-time credit only when it is related to the

offense for which he is being sentenced. State v. Dailey, 3d Dist. Logan No. 8-10-

01, 2010-Ohio-4816, ¶ 25, citing State v. Daughenbaugh, 3d Dist. Wyandot No.

16-09-05, 2009-Ohio-3823, ¶ 18. Therefore it follows that “[a criminal] defendant

is not entitled to jail[-] time credit under R.C. 2967.191 for any period of

incarceration that arises from facts separate and apart from those on which the




                                         -5-
Case No. 1-22-25


current sentence is based.” State v. Lynn, 3d Dist. Van Wert No. 15-06-16, 2007-

Ohio-3344, ¶ 8, citing State v. Logan, 71 Ohio App.3d 292, 300 (10th Dist.1991).

       {¶12} Even though the Department of Rehabilitation and Correction has the

duty to reduce the prison term of a prisoner as noted above, “the trial court has the

duty to properly calculate the number of days to be credited.” State v. Pitts, 3d Dist.

Allen No. 1-06-106, 2007-Ohio-5197, ¶ 15, quoting State v. Eaton, 3d Dist. Union

No. 14-04-53, 2005-Ohio-3238, ¶ 9. See also, Dailey at ¶ 24. The trial court’s duty

arises from R.C. 2929.19(B)(2)(g)(i), and provides in its pertinent parts:

       (2) Subject to division (B)(3) of this section, if the sentencing court
       determines at the sentencing hearing that a prison term is necessary or
       required, the court shall do all of the following:

       ***

       (g)(i) Determine, notify the offender of, and include in the sentencing
       entry the total number of days, including the sentencing date but
       excluding conveyance time, that the offender has been confined for
       any reason arising out of the offense for which the offender is being
       sentenced and by which the department of rehabilitation and
       correction must reduce the definite prison term imposed on the
       offender as the offender’s stated prison term or, if the offense is an
       offense for which a non-life felony indefinite prison term is imposed
       under division (A)(1)(a) or (2)(a) of section 2929.14 of the Revised
       Code, the minimum and maximum prison terms imposed on the
       offender as part of that non-life felony indefinite prison term, under
       section 2967.191 of the Revised Code. The court’s calculation shall
       not include the number of days, if any, that the offender served in the
       custody of the department of rehabilitation and correction arising out
       of any prior offense for which the prisoner was convicted and
       sentenced.

(Emphasis added.)

                                         -6-
Case No. 1-22-25


       {¶13} Here, it is undisputed that all offenses indicted under case number

0372 arose out of the same facts and circumstances as the instant case. Moreover,

it is also undisputed that all of the criminal charges indicted in case number 0372

were dismissed pursuant to plea negotiations. Consequently, and notwithstanding

that those offenses arose out of the same facts and circumstances, Godsey was never

convicted and sentenced on any offense in case number 0372. Thus, Godsey was

not entitled to any determination or notification by the trial court of the jail-time

credit under case number 0372 (at his sentencing hearing in case number 0468) nor

should the trial judge have included any jail-time credit from case number 0372 time

in the judgment entry related to case number 0468. Moreover, the record before us

is limited to case number 0468, which does not support the jail days from case

number 0372 of which Godsey claims he is entitled to credit.

       {¶14} Thus, we conclude that Godsey has not established that the trial court

erred in its determination of the amount of jail-time credit that he was entitled to

under case number 0468. Accordingly, Godsey’s sole assignment of error is

overruled.

       {¶15} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed
MILLER and SHAW, J.J., concur.
/jlr

                                         -7-